Citation Nr: 1141465	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for herpes zoster.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for inguinal hernia residuals.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2008, which denied the claims on appeal.  In May 2011, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  

The issue of service connection for a lumbosacral spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed to satisfy the duties to notify and assist the Veteran in substantiating his claims.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  First, additional evidence was received at the RO subsequent to the last supplemental statement of the case (SSOC), dated in May 2010, but before the case was transferred to the Board.  Some of this pertinent evidence has not been previously considered by the RO.  This evidence must be reviewed in the first instance by the RO, and a new SSOC provided, if the claims are denied.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2011).  

Next, the Veteran claims service connection for PTSD, based on in-service stressors related to his having to treat severely wounded personnel upon their return from Vietnam.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Concerning this final element, for a non-combat Veteran, the alleged service stressors must be corroborated by official service records or other credible supporting evidence, unless the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f).  

In this case, although the Veteran states that he was afraid that he would be sent to Vietnam, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.   

The Board finds that the RO should attempt to obtain corroboration of the Veteran's claimed exposure to severely wounded soldiers evacuated from Vietnam, in particular, his complete personnel records, to specifically include the performance appraisals, which often include detailed information regarding the duties of the soldier in a narrative section.  Unless these records sufficiently corroborate the Veteran's claimed stressors, take needed action to refer the relevant assertions and records to the U.S. Army and Joint Services Records Research Center (JSRRC) to corroborate his claimed stressor.  If further information is needed from the Veteran, as to dates, obtain such information prior to forwarding a request to the JSRRC.  

The VA treatment records also show that the Veteran has been diagnosed as having other psychiatric conditions at various times, such as major depressive disorder; as a result, the issue, as set forth on the title page, has been expanded to include service connection for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The Court pointed out that the Veteran is not competent to diagnose his various conditions, in concluding, in a case involving service connection for PTSD when the record showed diagnoses of other mental conditions, that such conditions were part of the claim).  Therefore, the Veteran needs notice as to this aspect of the claim.

With respect to his other claims, the Veteran claims both direct and secondary service connection for herpes zoster.  He also claims that hypertension is secondary to PTSD and/or herpes zoster, and that the other conditions developed as a result of the Veteran's inability to exercise due to herpes zoster.  He has not been afforded notice as to this theory of entitlement.  He must be provided notice of the elements required to substantiate a claim for service connection on a secondary basis, to include by aggravation.  In this regard, even if the evidence shows a relationship to his employment, secondary service connection may be established for a non-service-connected disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).  

The medical evidence of record also refers to additional medical records, which have not been obtained.  In this regard, the evidence shows that the Veteran was treated at a VA facility in September 1999 for herpes zoster.  There is also a record of treatment in October 2001.  After that, the next record of treatment is in January 2005, but this record clearly reflects ongoing treatment by that time.  The earlier records are of significant potential relevance to the claims at issue, and, therefore, all available VA treatment records dated prior to January 2005 must be obtained.  

In addition, records of treatment for the conditions at issue, dated after May 2010, must be obtained.  In this regard, the Veteran submitted statements dated in 2011 from physicians who were treating him, but the actual treatment records are not on file.  

Finally, the Veteran must be afforded VA examinations with respect to the issues of service connection for an acquired psychiatric disability, to include PTSD, and service connection for herpes zoster.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and development actions required by law for the issue of service connection for an acquired psychiatric disability.  This should include notification that other psychiatric disability is included as part of his claim for service connection for PTSD.  In addition, provide the veteran with all required notification or service connection on a secondary basis.  The notice should be sufficient to convey the information that service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); see Allen v. Brown, 8 Vet. App. 374 (1995). 

2.  Request the Veteran's complete service personnel records from the appropriate repository, to specifically include all performance appraisals, especially those with a narrative section.  

3.  If the available personnel records do not sufficiently corroborate the claimed stressors, review the stressor information, including the Veteran's statements, to see if the evidence is sufficient to forward to the U.S. Army and Joint Services Records Research Center (JSRRC) to corroborate his claimed stressors.  If further information is needed, ask the Veteran to provide such information; if the Veteran provides sufficient information, forward the information to the JSRRC for verification of the claimed stressors.

4.  Take all necessary actions need to obtain the following VA treatment records from the VA Greater Los Angeles Healthcare System:
	*  All records of the Veteran's treatment dated from July 1968 through December 2004,  especially the period from 1999 through 2004, as there is evidence showing VA treatment during that time period; 
	*  All medical treatment records dated from June 2010 to the present, only if such includes the conditions at issue, i.e., a psychiatric disorder including PTSD; herpes zoster; diabetes mellitus; hypertension; coronary artery disease; and inguinal hernia (or residuals thereof), dated from June 2010 to the present.  

5.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine whether he has a current acquired psychiatric disability, to include PTSD, which at least as likely as not had its onset during or is otherwise related to service.  The entire claims folder must be made available the physician.  Regarding PTSD, the stressor(s) upon which the diagnosis is based should be identified, and the diagnosis must conform to DSM-IV.  If the stressor includes fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD, under the new legal definition.  

For the examiner's convenience, the definition follows:  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f) (2011).

6.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not that he has herpes zoster, which is etiologically related to skin conditions shown in service.  If not, the examiner should address whether it is at least as likely as not that herpes zoster was caused or aggravated (permanently worsened) by PTSD (or other acquired psychiatric disability).  The entire claims folder must be made available to the examiner prior to the examination.

By scheduling the examination as to this secondary claim at this point, the Board makes no intimation as to the final outcome warranted as to the underlying issue of service connection for an acquired psychiatric disability, including PTSD.  Rather, the examination is scheduled so that all potential theories of entitlement can be addressed in a single examination, regardless of the outcome of the issue of service connection for an acquired psychiatric disability.

7.  After completion of the above and any additional development deemed necessary, readjudicate the claims taking into account all evidence received since the May 2010 SSOC.  f any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

